DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 5, and 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2021.
Claim 3 is drawn to claim 2 which was withdrawn for being an unelected species, therefore claim 3, which is dependent of claim 2 is withdrawn as well.
Response to Arguments
The applicant’s amendments to the claims successfully overcome the previous 112 rejections for claim 6 and 15, however the amendment to claim 6 creates a new 112 rejection for claim 7 and of its dependent claims. The applicant should change “the flexible portions” and “the remaining portions” to read “the flexible sections” and “the remaining sections” respectively.
Applicant’s arguments, see 6-10, filed 06/28/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, and 6-17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morgan et al (U.S. Patent 7,369,901 B1) in view of Karpiel et al (U.S. Patent 5,320,602) and in . As well as in further view of Ewing et al (U.S. PG Pub. 2013/0018309 A1) or  Seraj et al (Wipo Pub No. 01/72368 A2) as described below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 recites the limitation "“the flexible portions” and “the remaining portions” " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the flexible portions" in lines 1-2. There is not mention of any flexible portions prior in the claim or in any claim which 7 is dependent upon. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the remaining portions" in lines 1-2. There is not mention of any remaining portions prior in the claim or in any claim which 9 is dependent upon. There is insufficient antecedent basis for this limitation in the claim.
The applicant is advised that they should change “the flexible portions” and “the remaining portions” to read “the flexible sections” and “the remaining sections” respectively.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (U.S. Patent 7,369,901 B1) in view of Karpiel et al (U.S. Patent 5,320,602) and in further view of Stokes et al (U.S. PG Pub 2008/0008688 A1).
Regarding claim 1, Morgan teaches a delivery device for delivering a pacing lead to the His bundle of a patient's heart, the delivery device comprising: a handle Fig. 5 element 114 teaches a handle; Fig. 13 element 428; Col 8 lines 15-37); an elongated sheath having a proximal end connected to the handle and a distal end remote from the handle, a distal portion of the sheath having a plurality of flexible sections spaced from one another along a length of the sheath (Fig 5 and 13 teach a proximal portion connected to the handle and a distal portion having flexible elements; Fig 41 element 246; Col 8 line 52-Col 9 line 4; Col 16 lines 12-36); a pull wire having a distal end connected to the sheath distally of the flexible sections and extending to a proximal end (Fig 9 element 124 teaches a pull wire having a distal end connected to the flexible distal end of the sheath; Col 10 lines 40-61; col 11 line 43- col 12 line 4; Col 16 lines 12-36); and a mapping electrodes positioned at the distal end of the sheath (Fig 5 element 100 col 8 lines 52-62; col 10 lines 11-22). However, Morgan fails to teach a plurality of mapping electrodes and the sheath having a longitudinal rib extending from the proximal end to the distal end and being splittable along a first split line from the proximal end to the distal end.
Karpiel teaches a device in the same field of endeavor, wherein a sheath has a longitudinal rib extending from the proximal end to the distal end and being splittable along a first split line from the proximal end to the distal end (Fig 1 elements 21 and 22 teaches a longitudinally extending splittable line stretching from the proximal to distal end; Fig 2 element 11; col 1 lines 14-46; col 2 lines 19-36col 5 lines 15-30).
Stokes teaches a device in the same field of endeavor, wherein mapping electrodes comprise a plurality of mapping electrodes positioned at the distal end of the sheath (Fig 5 elements 92 teaches a pair of mapping electrodes at the distal end spaced on opposite side of the lumen; [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Morgan to have the sheath have a longitudinal rib extending from the proximal end to the distal end and being splittable along a first split line from the proximal end to the distal end, as taught by Karpiel, in order to allow for easier removal of a guide sheath when implanting an implantable medical device; and to have the mapping electrode be a plurality of mapping electrodes, positioned at the distal end of the sheath, as taught by Stokes, in order to allow for more than 1 point of contact when recording and stimulating tissue for improved mapping and placement of the sheath, before inserting and securing the stimulation electrode implant.
Regarding claim 4, the modified invention of Morgan teaches claim 1, however fails to teach, wherein the distal end of the sheath has a distal end face, and the mapping electrodes are exposed on the distal end face.
Stokes further teaches wherein the distal end of the sheath has a distal end face ([0034]; figure 5, and the mapping electrodes are exposed on the distal end face ([0034]; figure 5 element 92).
It would have been obvious to one of ordinary skill in the art to further modify Morgan by Stokes to incorporated a sheath wherein the distal end of the sheath has a distal end face, and the two of mapping electrodes are exposed at the distal end of the sheath to allow the mapping electrodes to contact the heart tissue in order to map the heart and locate the cardiac site of interest for delivery ([0034]).
Regarding claim 12, the modified invention of Morgan teaches claim 1, wherein the handle includes a proximal handle portion and a distal handle portion, the proximal handle portion being connected to the distal handle portion by a rail so as to define a space between the proximal handle 

    PNG
    media_image1.png
    321
    705
    media_image1.png
    Greyscale

Regarding claim 13, the modified invention of Morgan teaches claim 12, further comprising a rotatable actuator positioned in the space and connected to the proximal handle portion and the distal handle portion (Fig 6 element 129 teaches a rotatable actuator positioned between the proximal and distal handle portion; Fig 9 element 129), rotation of the actuator in a first direction bending the flexible sections of the sheath toward a dual hinged configuration and rotation of the actuator in an opposite direction moving the sheath toward a substantially straight configuration (Col 10 lines 23-61; Fig 40).
Regarding claim 14, the modified invention of Morgan teaches claim 1, however fails to teach wherein the sheath has a second longitudinal rib extending from the proximal end to the distal end, the second longitudinal rib being diametrically opposed to the first longitudinal rib, the sheath being splittable along another split line from the proximal end to the distal end.
Karpiel teaches a device in the same field of endeavor, wherein the sheath has a first and second longitudinal rib extending from the proximal end to the distal end, the second longitudinal rib 
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Morgan to have second longitudinal rib extending from the proximal end to the distal end, the second longitudinal rib being diametrically opposed to the first longitudinal rib, the sheath being splittable along another split line from the proximal end to the distal end, as taught by Karpiel, in order to further assist in separating the guide sheath and removing it after implantation of an IMD.
Claim 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (U.S. Patent 7,369,901 B1) in view of Karpiel et al (U.S. Patent 5,320,602) and in further view of Stokes et al (U.S. PG Pub 20080008688 A1) as applied to claim 1 above, and further in view of Kousai et al (U.S. Patent 4,883,468).
Regarding claim 11, the modified invention of Morgan teaches claim 1, however fails to teach further comprising a hub at the proximal end of the sheath, the hub having a weakened region defining a second split line longitudinally aligned with the first split line in the sheath.
Kousai teaches an invention in the same field of endeavor, with a sheath having a hub at the proximal end of the sheath (Fig 11 element 32), the hub having a weakened region defining a second split line longitudinally aligned with the first split line in the sheath (Fig 11 element 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to further modify the invention of Morgan to have a hub having a weakened region defining a second split line longitudinally aligned with the first split line in the sheath, as taught by Kousai, so that the hub can provide a connection for the sheath a handle or secondary device, that may be removed without disturbing the device during removal.
Regarding claim 16 and 17, the modified invention of Morgan teaches claim 1, wherein the sheath includes an inner layer, a middle layer and an outer layer however fails to teach, the longitudinal rib being formed on the inner layer and extending through the middle layer and wherein the longitudinal rib extends through the outer layer.
Kousai teaches a device in the same field of endeavor, the longitudinal rib being formed on the inner layer and extending through the middle layer and through the outer layer (Fig 16 element 34, shown below, teaches a rib extending through the whole sheath, wherein the inner layer is the inner lining of the sheath, the outer layer is the outer lining of the sheath, and the middle layer is the material between the inner and outer lining).

    PNG
    media_image2.png
    188
    197
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Morgan, to have the longitudinal ribs longitudinal rib being formed on the inner layer and extending through the middle layer and through the outer layer, as taught by Karpiel, in order to completely separate sheath for easier removal of the sheath after implantation of an IMD.

Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (U.S. Patent 7,369,901 B1) in view of Karpiel et al (U.S. Patent 5,320,602) and in further view of Stokes et al (U.S. PG Pub 20080008688 A1) as applied to claim 1 above, and further in view of  Seraj et al (Wipo Pub No. 01/72368 A2).
Regarding claim 6-10, the modified invention of Morgan teaches claim 1, however, fails to teach wherein the flexible sections of the sheath have a first Shore D hardness, of about 35, which is less than a second Shore D hardness, between about 70 and about 75, of remaining sections of the sheath. 
Seraj teaches wherein the flexible portions of the sheath have a first Shore D hardness is about 40 (page 6 lines 20-22) which is less than a second Shore D hardness, of about 72, (page 6 lines 20-22) of remaining portions of the sheath (page 6 lines 10-33).
It would have obvious to one of ordinary skill in the art before effective filing date to further modify the teachings of Morgan to have flexible portions of the sheath have a first Shore D hardness which is less than a second Shore D hardness of remaining portions of the sheath, as taught by Seraj, in order to have a softer atraumatic tip to prevent injury to the vessel walls or other tissue (Seraj page 6 lines 28-33).
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (U.S. Patent 7,369,901 B1) in view of Karpiel et al (U.S. Patent 5,320,602) and in further view of Stokes et al (U.S. PG Pub 20080008688 A1) as applied to claim 1 above, and further in view of Ewing et al (U.S. PG Pub. 2013/0018309 A1).
The modified invention of Morgan teaches claim 1, however fails to teach, wherein the sheath includes an inner layer formed from polytetrafluorethylene.
Ewing teaches a device in the same field of endeavor, wherein a sheath has an inner layer formed from polytetraflourethylene ([0031]; [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teachings of Morgan to have the sheath have an inner layer of the sheath made from PTFE, as taught by Ewing, to allow for a flexible and tearable inner layer of the sheath (Ewing [0031]).
Regarding claim 16 and 17, the modified invention of Morgan teaches claim 1, wherein the sheath includes an inner layer, a middle layer and an outer layer however fails to teach, the longitudinal 

Ewing teaches wherein the sheath includes an inner layer, a middle layer and an outer layer, the longitudinal rib being formed on the inner layer and extending through the middle layer, and wherein the longitudinal rib extends through the outer layer. As shown below (figure 4B), the rib of the sheath seen protruding outward is being formed on the edge of the inner layer, labeled below and extending through the middle into the outer layers of the sheath.

    PNG
    media_image3.png
    180
    284
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the teachings of Morgan by Ewing to incorporate a longitudinal rib that is formed on the inner layer of the sheath to allow for molding of the rib onto the inner layer material ([0038-0039]) and through the middle and outer layer of the sheath to improve axial stiffness ([0031]-[0032]; [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792